Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: DE 19831418 issued to Hackbarth teaches a method of producing surface-adhesive products from laminates including a contour punch (4) for separating the laminate into individual contours (9) and means (23) for pulling off and conveying away a stamped grid (5).  WO 2009/072377 issued to Ikeda teaches a cutting device and a cutting method for adhesive tape including a cutter (27) with an applied portion (28) driven close to and away from an adhesive tape (2) wherein the applied portion pushes the vicinity of the portion of the adhesive tape being cut and the a push member (33) elastically pushes the vicinity of the portion of the adhesive tape so that the portion applied to the applied portion is peeled from the release tape. However, none of the cited prior art, singly or in combination, fairly teach or suggest the separating tool and the counterpressure plate being adapted to be controlled relative to each other by an actuator in at least one excitation direction which lies in a parallel plane to the cutting edge plane by means of a ramp function and/or a jump function as claimed in combination with other limitations set forth in claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724